Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, 21 October 1816
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


          
            
              Sir
              Richmond 21st Octr 1816
            
            I inclose you your account Current up to the 1st Septr balanced by $878.91 in my favor which I trust you will find Correct—   Flour 8½ & 8¾$—   respectfully
            
               yr ob servt
              
                
                  Patrick Gibson
                
                
                  p Jas Ligon
                
              
            
          
          
            your favor of the 16th is just recd the dfts & remittance you direct shall be attended to.
          
        